857 F.2d 1469Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roscoe W. MILLION, Plaintiff-Appellant,andClaude F. Bloodgood, III;  John B. Vester:  Gregory W.Cunningham;  Rafael Acosta;  William Shives, Plaintiffs,v.Gerald L. BALILES, individually and as former AttorneyGeneral of Virginia and all agents thereof, individually andas Governor of Virginia and all agents and/or successorsthereof;  William G. Broaddus, individually and as formerChief Deputy Attorney General of Virginia, individually andas former Attorney General of Virginia and all agentsthereof;  Mary Sue Terry, individually and as AttorneyGeneral of Virginia and all agents and/or successorsthereof;  Burnett Miller, III, individually and as SeniorAssistant Attorney General of Virginia;  John T. Murray,individually and as Claims Supervisor for Armco InsuranceGroup;  Armco Insurance Group;  Marie Peterson, individuallyand as Claims Representative for St. Paul's InsuranceCompany, St. Paul's Insurance Company;  Commonwealth ofVirginia, and all agents thereof, Defendants- Appellees.
No. 87-7646.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 26, 1988.Decided:  Sept. 7, 1988.

Roscoe W. Million, appellant pro se.
Mark Ralph Davis (Office of the Attorney General of Virginia), for appellees.
Before JAMES DICKSON PHILLIPS, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Roscoe W. Million appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bloodgood v. Baliles, C/A No. 87-76-N (E.D.Va. May 28, 1987).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.